       Case 2:20-cv-00187-BSM Document 11 Filed 11/23/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

MARK STINSON                                                               PLAINTIFF
REG #29908-076

v.                        CASE NO. 2:20-CV-00187-BSM

B. SCHMIDT, et al.                                                      DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED, this 23rd day of November, 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
